DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 3/25/2022 is acknowledged.  Claims 1, 7, 8, 21, 26 have been amended.  Claims 28 and 29 are added.  Claims 12 and 25 are canceled. 

Response to Arguments
Applicant's arguments filed 3/25/2022 have been fully considered but they are not persuasive.
The amendment of claim 1 has not overcome the reference Mochizuki, as detailed in the rejection below.
Applicant’s arguments with respect to claims 8-11, 13, 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki et al. (US 2018/0358435 A1) (hereinafter referred to as Mochizuki).
Regarding claim 1, Mochizuki teaches a semiconductor structure (device in Fig. 12 of Mochizuki), comprising: 
a stack of semiconductor layers (nanosheets 14A-14C in Fig. 12 of Mochizuki) disposed over a substrate (10); 
a high-k metal gate structure (HKMG) (structure including a high-k gate dielectric layer 36 and metal gate electrode 38, as described in [0064] and [0066] of Mochizuki) interleaved between the stack of semiconductor layers; 
a dielectric inner spacer (24P-26P-32) disposed on a sidewall (vertical sidewall of high-k gate dielectric 36) of the HKMG, wherein the dielectric inner spacer includes a first layer (24P) disposed on the sidewall of the HKMG and a second layer (the combination of 26P and 32) disposed on the first layer, and wherein composition of the first layer is different from composition of the second layer (as stated in [0044] of Mochizuki); and 
an epitaxial source/drain (S/D) feature (30) disposed adjacent to the HKMG, wherein the second layer of the dielectric inner spacer is embedded in the epitaxial S/D feature (as shown in Fig. 12), and wherein a sidewall (vertical sidewall of 24P that are in contact with the air gap 32) of the first layer in direct contact with the second layer is coplanar with a sidewall (vertical sidewall of 30 that is in contact with 14A-14C and this is coplanar with the interface between 24P and 32) of the epitaxial S/D feature.  
Regarding claim 2, Mochizuki teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the first layer includes a first dielectric material having a first dielectric constant (24P is made from SiN, as described in [0043] of Mochizuki; so the first dielectric constant is that of SiN) and the second layer includes a second dielectric material having a second dielectric constant (the air gap 32 includes air, which has dielectric constant of 1, less than that of SiN), and wherein the second dielectric constant is lower than the first dielectric constant.  
Regarding claim 3, Mochizuki teaches all the limitations of the semiconductor structure of claim 2, and also teaches wherein the HKMG includes a gate dielectric layer (36 in Fig. 12 of Mochizuki) surrounding a metal gate electrode (38 in Fig. 12 of Mochizuki), wherein the gate dielectric layer includes a third dielectric material (as described in [0064] of Mochizuki, the gate dielectric layer 36 is a high-k dielectric material such as HfO2…) having a third dielectric constant, and wherein the third dielectric constant is greater than the first dielectric constant (the dielectric constant of the high-k material HfO2 is higher than that of SiN).  
Regarding claim 4, Mochizuki teaches all the limitations of the semiconductor structure of claim 3, and also teaches wherein the third dielectric material is metal-containing (as described in [0064] of Mochizuki), and wherein the first and the second dielectric materials are metal-free.  
Regarding claim 5, Mochizuki teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the second layer includes air (air gap 32).  
Regarding claim 6, Mochizuki teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein a thickness of the second layer (as shown in Fig. 12 of Mochizuki, since the air gap 32 has a triangular shape, there is a point where the width, or thickness, of the air gap 32 is smaller than the thickness of the HKMG) is less than a thickness of the HKMG.  
Regarding claim 7, Mochizuki teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the HKMG includes a top portion (topmost portion of the gate 38) disposed over the stack of semiconductor layers and a gate spacer (20 in Fig. 12) disposed on a sidewall of the top portion of the HKMG, wherein composition of the gate spacer is different from composition of the second layer (as described in [0043] of Mochizuki).  

Claims 8-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (US 2018/0315828 A1) (hereinafter referred to as Yamashita).
Regarding claim 8, Yamashita teaches a semiconductor device (device in Fig. 8 & 13 of Yamashita), comprising: 
a plurality of channel layers (404 as labeled in Fig. 5) disposed over a semiconductor substrate (102); 
a metal gate (MG) (metal gate structure 1302-1304 in Fig. 13 that replaced the dummy gate 208, as described in [0057] and step 1126 in Fig. 11) disposed between the channel layers (as shown in Fig. 13 of Yamashita); 
an inner spacer (502 in Fig. 8) disposed on a sidewall of the MG (as shown in Fig. 13); 
a source/drain (S/D) feature (802) disposed adjacent to the MG; and 
a low-k dielectric feature (504 is made of SiOC, a low-k dielectric material, as described in [0035]) embedded in the inner spacer (as shown in Fig. 8), wherein the S/D feature is in direct contact with both the inner spacer and the low-k dielectric feature (as shown in Fig. 8 of Yamashita).  
Regarding claim 9, Yamashita teaches all the limitations of the semiconductor device of claim 8, and also teaches wherein composition of the inner spacer is different from composition of the low-k dielectric feature (as described in [0035] of Yamashita).  
Regarding claim 10, Yamashita teaches all the limitations of the semiconductor device of claim 9, and also teaches wherein the inner spacer includes a material (silicon nitride, as described in [0035] of Yamashita) having a first dielectric constant (dielectric constant of silicon nitride, which is around 7.4) and the low-k dielectric feature includes a material (SiOC) having a second dielectric constant (dielectric constant of SiOC, which is around 4.2), and wherein the second dielectric constant is less than the first dielectric constant (4.2 is less than 7.4).  
Regarding claim 13, Yamashita teaches all the limitations of the semiconductor device of claim 8, and also teaches wherein the MG includes a gate dielectric layer (1304 in Fig. 13 of Yamashita) wrapping around each channel layer and a metal gate electrode (1304) disposed over the gate dielectric layer.  
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita, and supported by Kim et al. (Surface and Coatings Technology 171, 39-45. Published by Elsevier Science in 2003).
Regarding claim 11, Yamashita teaches all the limitations of the semiconductor device of claim 9, and also teaches wherein the low-k dielectric feature has higher porosity than the inner spacer (as shown in Table 2 of Kim, the SiOC material is a porous material while silicon nitride is known to be a dense material, i.e. not a porous material).  

Claims 21-23, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita.
Regarding claim 21, Yamashita teaches a semiconductor structure (device in Fig. 8 & 13 of Yamashita), comprising: 
a stack of semiconductor layers (404 as labeled in Fig. 5) disposed over a substrate (102); 
a gate structure (metal gate structure 1302-1304 in Fig. 13 that replaced the dummy gate 208, as described in [0057] and step 1126 in Fig. 11) interleaved with the stack of semiconductor layers (as shown in Fig. 13 of Yamashita); 
a dielectric inner spacer (502-504 in Fig. 8) disposed on a sidewall of the gate structure (as shown in Fig. 13), wherein the dielectric inner spacer includes a first layer (502) and a second layer (504) disposed over the first layer, and wherein composition of the first layer is different from composition of the second layer (as described in [0035]); and 
an epitaxial source/drain (S/D) feature (802) disposed adjacent to the gate structure, wherein the second layer of the dielectric inner spacer protrudes into the epitaxial S/D feature (as shown in Fig. 8 & 13), and wherein the epitaxial S/D feature directly contacts both the first layer and the second layer (as shown in Fig. 8 & 13).  
Regarding claim 22, Yamashita teaches all the limitations of the semiconductor structure of claim 21, and also teaches wherein the first layer includes a first dielectric material (silicon nitride, as described in [0035] of Yamashita) having a first dielectric constant (dielectric constant of silicon nitride, which is around 7.4) and the second layer includes a second dielectric material (SiOC) having a second dielectric constant (dielectric constant of SiOC, which is around 4.2), and wherein the second dielectric constant is lower than the first dielectric constant.  
Regarding claim 23, Yamashita teaches all the limitations of the semiconductor structure of claim 22, and also teaches wherein the gate structure includes a gate dielectric layer (1302 in Fig. 13 of Yamashita) surrounding a metal gate electrode (1304 in Fig. 13), wherein the gate dielectric layer includes a third dielectric material having a third dielectric constant, and wherein the third dielectric constant is greater than the first dielectric constant.  
Regarding claim 27, Yamashita teaches all the limitations of the semiconductor structure of claim 21, and also teaches wherein a thickness of the second layer is less than a thickness of a portion of the gate structure disposed between the semiconductor layers (as shown in Fig. 8 of Yamashita, the inner end near the gate electrode has smaller thickness than the thickness of the gate structure between the channel layers).  
Regarding claim 29, Yamashita teaches all the limitations of the semiconductor structure of claim 21, and also teaches wherein a thickness of the second layer is at least about 80% of a thickness of a portion of the gate structure between two semiconductor layers (as shown in Fig. 7 of Yamashita, the outer end of the second spacer 504 is about the same thickness as the channel layer).
Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita, and supported by Kim.
Regarding claim 24, Yamashita teaches all the limitations of the semiconductor structure of claim 21, and also teaches wherein the second layer has higher porosity than the first layer (as shown in Table 2 of Kim, the SiOC material is a porous material while silicon nitride is known to be a dense material, i.e. not a porous material).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, as applied in claim 8 above, and further in view of Mochizuki et al. (US 2018/0358435 A1).
Regarding claim 28, Yamashita teaches all the limitations of the semiconductor structure of claim 8, but is silent as in teaching wherein a length of the low-k dielectric feature along a lengthwise direction of the stack of semiconductor layers is about 3% to about 15% of a length of the S/D feature.  
Mochizuki teaches a semiconductor device (Fig. 9 of Mochizuki) with a low-k dielectric feature (air gap 32) protrudes into the epitaxial S/D feature (30).  The low-k dielectric feature is about 1/10 the length of the epitaxial S/D feature.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the length of the low-k dielectric feature along a lengthwise direction of the stack of semiconductor layers is about 3% to about 15% of a length of the S/D feature as disclosed by Mochizuki in order to effectively reduce the parasitic capacitance between the gate and the S/D feature.  If the low-k dielectric feature is too long, it would affect the electrical properties of the S/D feature.  If the low-k dielectric feature is too short, it would not be effective in reducing the parasitic capacitance.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, as applied in claim 21 above, and further in view of Mochizuki.
Regarding claim 26, Yamashita teaches all the limitations of the semiconductor structure of claim 21, but does not teach wherein a length of the second layer along a lengthwise direction of the stack of semiconductor layers is about 3% to about 15% of a length of the epitaxial S/D feature.  
Mochizuki teaches a semiconductor device (Fig. 9 of Mochizuki) with a low-k dielectric feature (air gap 32) protrudes into the epitaxial S/D feature (30).  The low-k dielectric feature is about 1/10 the length of the epitaxial S/D feature.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the length of the low-k dielectric feature along a lengthwise direction of the stack of semiconductor layers is about 3% to about 15% of a length of the S/D feature as disclosed by Mochizuki in order to effectively reduce the parasitic capacitance between the gate and the S/D feature.  If the low-k dielectric feature is too long, it would affect the electrical properties of the S/D feature.  If the low-k dielectric feature is too short, it would not be effective in reducing the parasitic capacitance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822